Case 1:20-cv-05958-PAE Document 22 Filed 11/10/20 Page 1of1
Case 1:20-cv-05958-PAE Document 21 Filed 11/09/20 Page 1of1

U.S. Department of Justice
Civil Division
Federal Programs Branch

 

 

November 9, 2020
Via C CF
The Honorable Paul A. Engelmayer
U.S. District Judge
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Knight First Amendment Institute at Columbia University, et al. v. Truntp, et
al., No. 1:20-cv-5958-PAE (S.D.N.Y.)

Dear Judge Engelmayer:

Defendants write to request— with Plaintiffs’ consent—an extension of their time
to respond to Plaintiffs’ complaint. Defendants previously requested, with Plaintiffs’
consent, two extensions of this deadline, ECF Nos. 17, 19, and the Court granted those
requests, ECF Nos, 18, 20. In light of the pending petition for certiorari in this case's
predecessor, Knight First Amendment Inst. at Columbia Univ. v, Trump, 928 F.3d 226 (2d Cir.
2019), Defendants respectfully request (with Plaintiffs’ consent) that Defendants respond
to Plaintiffs’ complaint within 14 days of the Supreme Court's decision on that certiorari
petition.

IT] (0/90
Granted. SO ORDERED.

fal A Cryer)

PAUL A. ENGELMAYER #
United States District Judge
11/10/2020
